EXHIBIT 3.1 AMENDMENTS TO AMENDED AND RESTATED BYLAWS OF NEOGENOMICS, INC., a Nevada corporation October 22, 2015 The Amended and Restated Bylaws of NeoGenomics, Inc. are hereby amended as follows: 1. Section 2.2 is hereby amended to read, in its entirety, as follows: Section 2.2 Number and Qualification; Change in Number (a) Subject to Section 2.2(b), the authorized number of directors of this Corporation shall be not less than two nor more than ten (10), with the exact number to be established from time to time by resolution of the Board. All directors of this Corporation shall be at least twenty-one (21) years of age. (b) The Board or the stockholders may increase the number of directors at any time and from time to time; provided, however, that neither the Board nor the stockholders may ever increase the number of directors by more than one during any twelve (12) month period, except upon the affirmative vote of two-thirds (2/3) of the directors, or the affirmative vote of the holders of two-thirds (2/3) of all outstanding shares voting together and not by class. This provision may not be amended except by a like vote. 2. Article Xis hereby added to read as follows: ARTICLE X ACQUISITION OF CONTROLLING INTEREST Unless the Articles of Incorporation expressly provide to the contrary, the provisions of Nevada law pertaining to the acquisition of a controlling interest (currently set forth in NRS 78.378 to 78.3793, inclusive), as the same now exists or may hereafter be amended or supplemented, do not and shall not apply to the Corporation or to an acquisition of a controlling interest specifically by types of existing or future stockholders, whether or not identified. 3. The current Article X is hereby renumbered as Article XI, to read as follows: ARTICLE XI CORPORATE SEAL The corporate seal shall be circular in form and shall have inscribed thereon the name of the Corporation, the date of its incorporation and the word “Nevada”. 4. The current Article XI is hereby renumbered as Article XII, and amended to read, in its entirety, as follows: ARTICLE XII INTERPRETATION Reference in these Bylaws to any provision of Nevada law or the Nevada Revised Statutes shall be deemed to include all amendments thereto and the effect of the construction and determination of validity thereof by the Nevada Supreme Court. Nevada law and the Articles of Incorporation (in that order of precedence) will and in all respects be considered senior and superior to these Bylaws, with any inconsistency or conflict to be resolved in favor of Nevada law and such Articles of Incorporation (in that order of precedence), and with these Bylaws to be deemed automatically amended from time to time to eliminate any inconsistency which may then exist. SECRETARY’S CERTIFICATE The undersigned duly appointed Secretary of the Corporation does hereby certify that the foregoing Second Amendment to the Amended and Restated Bylaws were adopted by the Board of Directors and stockholders of the Corporation and are effective as of the 22nd day of October, 2015. /s/ Edwin F. Weidig IIIEdwin F. Weidig III, Secretary AMENDED AND RESTATED BYLAWS OF NEOGENOMICS, INC., a Nevada corporation
